FILED
                            NOT FOR PUBLICATION                             SEP 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10407

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00084-RLH

  v.
                                                 MEMORANDUM *
YURI SAUL DELEON-ARCHILA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Roger L. Hunt, Chief Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Yuri Saul Deleon-Archila appeals from the 60-month sentence imposed

following his guilty-plea conviction for being a deported alien found unlawfully in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Deleon-Archila contends that the district court procedurally erred at

sentencing by failing to: 1) fully address his non-frivolous arguments in support of

a lower sentence; 2) adequately explain the sentence imposed; and 3) consider all

of the 18 U.S.C. § 3553(a) factors. Deleon-Archila also contends that the sentence

is substantively unreasonable. The record reflects that the district court considered

Deleon-Archila’s arguments and did not otherwise procedurally err. See United

States v. Carty, 520 F.3d 984, 991-93, 995 (9th Cir. 2008) (en banc). Moreover, in

light of the totality of the circumstances, the sentence is substantively reasonable.

See id. at 993.

      Deleon-Archila’s contention that his sentence violates the Fifth and Sixth

Amendments because his prior convictions were neither admitted, nor established

by a jury beyond a reasonable doubt, is foreclosed. See United States v. Grajeda,

581 F.3d 1186, 1197 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    09-10407